Third District Court of Appeal
                               State of Florida

                       Opinion filed December 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-623
                        Lower Tribunal No. 16-1333
                           ________________


                   Fabrica de Fideos Rivoli, S.A.,
                                  Appellant,

                                     vs.

                    Famex Investments Limited,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Dorta Law, and Matias R. Dorta, for appellant.

     Jones & Adams, P.A., Matthew L. Jones, W. Steven Adams, Jorge E.
Porro and Daniel Haydar, for appellee.


Before EMAS, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. E. Nat’l Bank v. Glendale Fed. Sav. & Loan Ass’n, 508 So.

2d 1323, 1324 (Fla. 3d DCA 1987) (“The doctrine of subrogation is generally

invoked when one person has satisfied the obligations of another and equity

compels that the person discharging the debt stand in the shoes of the

person whose claim has been discharged, thereby succeeding to the rights

and priorities of the original creditor.”); Kala Invs., Inc. v. Sklar, 538 So. 2d

909, 917 (Fla. 3d DCA 1989) (“The policy behind the doctrine [of equitable

subrogation] is to prevent unjust enrichment by assuring that the person who

in equity and good conscience is responsible for the debt is ultimately

answerable for its discharge.”); W. Am. Ins. Co. v. Yellow Cab Co. of

Orlando, Inc., 495 So. 2d 204, 207 (Fla. 5th DCA 1986) (stating that the

doctrine of equitable subrogation “may be invoked wherever justice

demands its application, irrespective of technical legal rules.”).




                                       2